70319: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16769: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70319


Short Caption:MEI-GSR HOLDINGS, LLC VS. PEPPERMILL CASINOS, INC.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1301704Classification:Civil Appeal - General - Other


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/04/2016 / Levitt, LansfordSP Status:Completed


Oral Argument:01/02/2018 at 1:30 PMOral Argument Location:Carson City


Submission Date:01/02/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGrand Sierra Resort


AppellantMEI-GSR Holdings, LLCWilliam E. Crockett
							(Law Offices of William E. Crockett)
						Joel D. Henriod
							(Former)
						
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Daniel F. Polsenberg
							(Former)
						
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentPeppermill Casino


RespondentPeppermill Casinos, Inc.Scott L. Hernandez
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Kent R. Robison
							(Robison, Sharp, Sullivan & Brust)
						Therese M. Shanks
							(Robison, Sharp, Sullivan & Brust)
						





Docket Entries


DateTypeDescriptionPending?Document


05/04/2016Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


05/04/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-14046




05/04/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-14048




05/05/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge:  Lansford W. Levitt.16-14087




05/05/2016Filing FeeFiling Fee Paid. $250.00 from Cohen-Johnson, LLC. Check No. 4029.


05/25/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-16361




05/25/2016Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge and all Parties.16-16436




05/31/2016Notice/IncomingFiled Certificate of Service (Docketing Statement Served on Settlement Judge and all Parties).16-16955




06/10/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 12, 2016, at 11:00 a.m.16-18262




06/13/2016MotionFiled Motion To Confirm Withdrawal Of Counsel And To Be Removed From Certificate Of Service.16-18335




06/20/2016MotionFiled Motion for Permission to Withdraw as Counsel.16-19169




06/24/2016Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.16-19890




07/01/2016Order/ProceduralFiled Order.  On June 20, 2016, attorney Mark Wray filed a motion to withdraw as counsel for appellant.  However, the motion does not appear to have been served on the client as required by NRAP 46(e)(3).  Accordingly, Mr. Wray shall, within 10 days of the date of this order, submit proof of service of the motion on appellant.  We therefore defer ruling on the motion at this time.16-20597




07/01/2016Settlement Order/ProceduralFiled Order Granting Motion to Withdraw; Removing From Settlement Program; and Reinstating Briefing. We grant the motion to withdraw as counsel of record for respondent Ryan Tors.  The clerk shall remove attorney Mark H. Gunderson, Esq., and John R. Funk, Esq., of Gunderson Law Firm from the docket of this appeal.  Because Mr. Tors is proceeding on appeal in proper person, this appeal will be exempt from the settlement program.  We reinstate the deadlines for requesting transcripts and filing the opening brief.  Appellant 15 days from the date of this order to file and serve a transcript request form; 90 days from the date of this order to file and serve the opening brief and appendix.16-20601




07/11/2016Notice/IncomingFiled Certificate of Service (Motion for Permission to Withdraw as Counsel).16-21492




07/11/2016MotionFiled Motion For Relief From NRAP 16 and For Order Allowing Mediation.16-21553




07/28/2016MotionFiled Stipulation Regarding Peppermill's Motion for Relief From NRAP 16 and Stipulation to Proceed with Mediation.16-23607




08/04/2016Order/ProceduralFiled Order Approving Stipulation and Granting Motions.   We suspend briefing and reassign this appeal to the settlement program. The settlement conference previously scheduled for August 12, 2016, is hereby reinstated.  Fn1[Attorney Mark Wray's June 20, 2016, motion to withdraw as counsel is granted. We direct the clerk of this court to remove Mr. Wray as counsel for appellant. We note that appellant remains represented by H. Stan Johnson of the law firm of Cohen, Johnson, Parker, & Edwards].16-24194




08/22/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-26042




09/02/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-27385




09/20/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/04/15, 05/19/15, 06/24/15, 12/17/15, 12/22/15, 01/05/16, 01/08/16, 01/11/16, 01/12/16, 01/13/16, 01/14/16, 01/15/16, 01/19/16, 01/20/16, 01/21/16, 01/22/16, 01/25/16, 01/26/16. To Court Reporter: Stephanie Koetting.16-29093




11/30/2016Notice/IncomingFiled Notice of Appearance (Daniel F. Polsenberg and Joel D. Henroid of the law firm of Lewis Roca Rothgerber Christie LLP appearing on behalf of appellant MEI-GSR Holdings, LLC, d/b/a Grand Sierra Resort.)16-37110




12/01/2016MotionFiled Stipulation to Extend Briefing Schedule (Opening Brief).16-37230




12/19/2016Order/ProceduralFiled Order Approving Stipulation.  Opening Brief and Appendix due:  January 3, 2017.16-39316




12/20/2016MotionFiled Appellant's Withdrawal of Association of Counsel.16-39593




01/04/2017AppendixFiled Appellants' Appendix - Volumes 1, 8, 10, 17-25.17-00100




01/04/2017AppendixFiled Appellants' Appendix - Volumes 26-30.17-00101




01/04/2017MotionFiled Appellant's Motion for Permission to File Appellant's Opening Brief Appendix Volumes 2-7, 9, 11-16 Under Seal.17-00105




01/04/2017MotionFiled Appellant's Motion for Permission to File an Over-Length Opening Brief.17-00287




01/10/2017MotionFiled Respondent's Opposition to Appellant's Motion for Permission to File Appellant's Opening Brief Appendix Volumes 2-7, 9, 11-16 Under Seal.17-00845




01/10/2017Order/ProceduralFiled Order Regarding Counsel.  The clerk shall remove Mr. Polsenberg and Mr. Henriod as counsel of record for appellant.  Appellant shall continue to be represented by H. Stan Johnson, of Cohen Johnson Parker Edwards and William E. Crockett of the Law Offices of William E. Crocket.17-00872




01/19/2017MotionFiled Appellant's Reply in Support ofr Appellant's Motion for Permission to file Appellant's Opening Brief Appendix Volumes 2-7, 9, 11-16 Under Seal.17-02005




01/19/2017MotionFiled Reply in Support of Appellant's Motion for Permission to File an Over-Length Opening Brief (in regard to no opposition being filed).17-02008




02/02/2017MotionFiled Stipulation to Extend Briefing Schedule.17-03890




02/10/2017Order/ProceduralFiled Order.  Appellant has filed a motion for leave to file an opening brief in excess of the type-volume limitation.  The motion is denied. The clerk of this court shall reject the opening brief received on January 4, 2017.  Appellant shall have 20 days from the date of this order to file and serve an opening brief that complies with either the standard page limitation (not more than 30 pages) or type-volume limitation (not more than 14,000 words).  The clerk shall file volumes 2-7, 9, and 11-16, received on January 11, 2017, under seal.  fn1[The stipulation for an extension of time to file the answering brief is disapproved as moot.]17-04789




02/10/2017AppendixFiled Appendix to Opening Brief - Volumes 2, 3, 4, 5, 6, 7, 9, 11, 12, 13, 14, 15, and 16 (SEALED).  (FILED UNDER SEAL PER ORDER 2/10/17).


03/02/2017BriefFiled Appellant's Opening Brief.17-07292




03/03/2017MotionFiled Stipulation to Dismiss Appeal of Order on the Motion to Dismiss Plaintiff's Complaint Against Ryan Tors Without Prejudice.17-07385




03/14/2017Order/Clerk'sFiled Order Partially Dismissing Appeal. Pursuant to the stipulation of appellant and respondent Ryan Tors, and cause appearing, this appeal is dismissed as to respondent Ryan Tors only. The parties shall bear their own costs and attorney fees.17-08474




03/24/2017MotionFiled Motion to Extend Time to File Answering Brief (First Request).17-09946




03/24/2017Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  May 3, 2017.17-09964




05/01/2017MotionFiled Motion to Extend Time to File Answering Brief (Second Request).17-14277




05/15/2017Order/ProceduralFiled Order Granting Motion and Rejecting Answering Brief.  The clerk shall file the appendix received on May 9, 2017.  Answering Brief due:  5 days.17-16216




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 1.17-16217




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 2.17-16218




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 3.17-16219




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 4.17-16220




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 5.17-16222




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 6.17-16223




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 7.17-16224




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 8.17-16225




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 9.17-16227




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 10.17-16228




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 11.17-16229




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 12.17-16230




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 13.17-16232




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 14.17-16233




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 15.17-16234




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 16.17-16235




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 17.17-16236




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 18.17-16237




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 19.17-16238




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 20.17-16239




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 21.17-16241




05/15/2017AppendixFiled Appendix to Answering Brief, Vol. 22.17-16243




05/19/2017BriefFiled Respondent Peppermill Casinos, Inc.'s Answering Brief.17-16876




06/21/2017MotionFiled Appellant's Motion to Extend Briefing Schedule (Reply Brief).17-20488




06/26/2017Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  July 19, 2017.17-21143




07/20/2017MotionFiled Appellant's Motion for Permission to File Over-Length Reply Brief.17-24087




07/25/2017Order/ProceduralFiled Order Denying Motion. Appellant's motion to file a reply brief in excess of the type-volume limitation is denied. The clerk shall reject the reply brief received on July 20, 2017. Reply Brief due: 15 days.17-24633




07/28/2017BriefFiled Appellant's Reply Brief.17-25197




07/28/2017Case Status UpdateBriefing Completed/To Screening.


11/07/2017OtherJustice Ron Parraguirre disqualified from participation in this matter.


11/13/2017Order/ProceduralFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-38839




11/17/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on January 2, 2018, at 1:30 p.m. in Carson City.17-39784




12/19/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-43831




12/20/2017OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges


01/02/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


02/15/2018Notice/IncomingFiled Notice of Change of Firm Name.18-06192




02/15/2018Notice/IncomingFiled Notice of Withdrawal of Co-Counsel.18-06193




05/03/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honorable Ron D. Parraguirre, Justice, did not participate in the decision of this matter.] Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Douglas/Gibbons/Pickering/Hardesty/Stiglich. 134 Nev. Adv. Opn. No. 31. EN BANC18-16769




05/21/2018MotionFiled Appellant's Motion for Extension of Time to File Petition for Rehearing.18-19356




05/29/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Petition for Rehearing due:  June 21, 2018.  If no petition for rehearing is filed by that date, the remittitur shall issue forthwith.18-20314




06/25/2018RemittiturIssued Remittitur.18-24110




06/25/2018Case Status UpdateRemittitur Issued/Case Closed.


06/25/2018OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges


07/09/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 26, 2018.18-24110





Combined Case View